Viewing the search and seizure provision of the Constitution in the light of its history, I am reasonably convinced that the protection given against search and seizure was intended primarily to apply only to the person and private premises of the citizen, such as the home, or other private place, and its immediate appurtenances (the castle and curtilages).
It is true the letter of the provision covers all possessions and property of a citizen; but it was never meant, in my judgment, to cover such things as fast moving vehicles upon the public highways, airships, or boats upon the public waters. Such possessions were not anticipated and are not within the contemplation of the Constitution; they are not of that private and stationary character which was intended to be protected against search and seizure without a warrant.
If it be held, in this day and time, that a search warrant is necessary to search an automobile speeding upon the public highway, then the right of search and seizure by the government for contraband would be partially destroyed, for under such circumstances the swift moving vehicle could not be searched because it would get beyond the reach of the officer before a search warrant could be secured. Surely governmental authority, in the enforcement of the criminal laws, is not to be defeated in this manner. The fleeting nature of the thing to be *Page 159 
searched necessitates prompt action, and if delayed, in order to first secure a warrant, the officers of the government would be helpless to enforce the law in proper cases.
Under such necessitous circumstances, the search for contraband may be made without a warrant if made upon probable cause. The very exigencies of the situation justify the reasoning that the constitutional provision was never intended to mean that every kind of search without a warrant would be unreasonable.
Therefore I am of opinion the Constitution did not intend to require a warrant to search those possessions in use on the public ways which are of such a character as would make it impracticable to first secure a warrant before making a search; and more especially is this true where the fast moving vehicle is speeding upon the public highway at the time the probable cause for the search appears to the officer.
I go no further with reference to the right of search and seizure without a warrant, upon probable cause, than indicated above. The private home and possessions and person are certainly to be protected against unreasonable search and seizure, and a warrant therefore, in my judgment, is required before such search and seizure can be lawfully made.